Attachment to Advisory Action
Response to Amendment
Applicant’s amendments filed 27 August 2021 have been considered and are examined herein.

Response to Arguments
Applicant’s arguments have been fully considered but they are not persuasive.  Specifically, the clarifying amendments including “each inorganic nanoparticle in the group of inorganic nanoparticles being at least one selected from the group consisting of silica, barium titanate, strontium titanate, lead zirconate titanate, and potassium sodium tartrate” appears to distinguish the claims from the previously applied prior art. However, after further limited searching and consideration under the AFCP program, additional prior art which is considered extremely relevant to the claim amendments has been discovered.

Umehara (US 10,411,246 B2, newly discovered and cited by Examiner) teaches inorganic particles being silica, zirconia, and titania for use in a layer structure further comprising thermoplastic resin particles in a battery (see col. 10-12, and more specifically col. 12/L23-40).



/JENNA SHULMAN/Examiner, Art Unit 1723
/MILTON I CANO/Supervisory Patent Examiner
Art Unit 1723